UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ X ] ANNUAL REPORT PURSUANT TO SECTION 13(A) OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:December 31, 2008 Commission file number: 001-32292 RUBICON MINERALS CORPORATION (Exact name of Registrant as specified in its charter) Not applicable British Columbia, Canada Not Applicable (Translation of Registrant’s name into English (if applicable)) (Province of other jurisdiction of incorporation or organization) (I.R.S. employer Identification Number (if applicable)) 1000 (Primary Standard Industrial Classification Code Number (if applicable)) 1540-800 West Pender Street, Vancouver, British Columbia, Canada V6C 2V6 (604) 623-3333 (Address and telephone number of Registrant’s principal executive offices) DL Services Inc. 1420 Fifth Avenue, Suite 3400, Seattle, Washington 98101 Telephone: (206) 903-8800 Name, address (including zip code) and telephone number (including area code) of agent for service in the United States Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common shares, no par value NYSE Amex Securities registered or to be registered pursuant to Section 12(g) of the Act. None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) For annual reports, indicate by check mark the information filed with this Form: [ X ]Annual information form [ X ]Audited annual financial statements Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. As at December 31, 2008, the Registrant had outstanding 156,151,871 Common Shares without par value. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [ X ]Yes [ ] No EXPLANATORY NOTE Rubicon Minerals Corporation (the “Company” or the “Registrant”) is a Canadian issuer eligible to file its annual report pursuant to Section13 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) on Form40-F.The Company is a “foreign private issuer” as defined in Rule3b-4 under the 1934 Act and in Rule405 under the Securities Act of 1933 (the “Securities Act”).Equity securities of the Company are accordingly exempt from Sections14(a), 14(b), 14(c), 14(f) and 16 of the 1934 Act pursuant to Rule3a12-3. FORWARD-LOOKING STATEMENTS This annual report on Form 40-F and the exhibits included herein contain forward-looking statements concerning the Company’s mineral properties, exploration activities and other matters.These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management. Statements concerning reserves and mineral resource estimates may also be deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that will be encountered if the property is developed, and in the case of mineral reserves, such statements reflect the conclusion based on certain assumptions that the mineral deposit can be economically exploited. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be forward-looking statements.Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors which could cause actual events or results to differ from those expressed or implied by the forward-looking statements, including, without limitation: · risks and uncertainties relating to the interpretation of drill results, the geology, grade and continuity of mineral deposits; · the possibility that future exploration, will not be consistent with the Company’s expectations; · the potential for delays in exploration or development activities; · risks related to the cost estimates and the potential for unexpected costs and expenses; · the uncertainty of profitability based upon the Company’s history of losses; · risks related to current market conditions which could adversely affect our ability to obtain adequate financing on a timely basis and on acceptable terms for the Company’s planned exploration and development projects; · risks related to environmental regulation and liability; · risks related to governmental regulations; · risks related to tax assessments; · risks related to Aboriginal issues; · political and regulatory risks associated with mining development and exploration; · accidents, labour disputes and other risks of the mining exploration industry;and · other risks and uncertainties related to the Company’s prospects, properties and business strategy. This list is not exhaustive of the factors that may affect our forward-looking statements.Forward-looking statements are statements about the future and are inherently uncertain, and actual achievements of the Company or other future events or conditions may differ materially from those reflected in the forward-looking statements due to a variety of risks, uncertainties and other factors, including, without limitation, those referred to in the Company’s Annual Information Form filed as Exhibit 1 to this Annual Report on Form 40-F.The Company’s forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made, and the Company does not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change.Investors are cautioned against attributing undue certainty to forward-looking statements. NOTE TO UNITED STATES READERS DIFFERENCES IN UNITED STATES AND CANADIAN REPORTING PRACTICES The Company is permitted, under a multi-jurisdictional disclosure system, adopted by the United States Securities and Exchange Commission (the “SEC”), to prepare this annual report in accordance with Canadian disclosure requirements, which are different from those of the United States. The Company prepares its financial statements, which are filed with this annual report on Form 40-F, in accordance with Canadian generally accepted accounting practices (“GAAP”), and they are subject to Canadian auditing and auditor independence standards.They are not comparable to financial statements of United States companies.Significant differences between Canadian GAAP and United States GAAP are described in the Company’s Reconciliation between Canadian and United States Generally Accepted Accounting Principles. CURRENCY Unless otherwise indicated, all dollar amounts in this report are Canadian dollars.The exchange rate of Canadian dollars into United States dollars, on December 31, 2008, based upon the noon buying rate in New York City for cable transfers payable in Canadian dollars as certified for customs purposes by the Federal Reserve Bank of New York, was US $1.00 CDN$0.81699. RESOURCE AND RESERVE ESTIMATES The Company’s Annual Information Form filed as Exhibit 1 to this annual report on Form 40-F has been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws.The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum’ (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended.These definitions differ from the definitions in the United States Securities and Exchange Commission (“SEC”) Industry Guide 7 (“SEC Industry Guide 7”) under the Securities Act.Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves.“Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all, or any part, of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases.Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable.Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this report and the documents incorporated by reference herein contain descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. ANNUAL INFORMATION FORM The Company’s Annual Information Form (“AIF”) for the fiscal year ended December 31, 2008, is filed with this annual report as Exhibit 1 and incorporated by reference in this annual report on Form 40-F. AUDITED ANNUAL FINANCIAL STATEMENTS Audited Annual Financial Statements The audited consolidated financial statements, of the Company for the years ended December 31, 2008, 2007, and 2006, including the report of the independent registered public accounting firm with respect thereto, are filed with this Annual Report as Exhibit 2 and incorporated by reference in this annual report on Form 40-F. For a reconciliation of important differences between Canadian and United States generally accepted accounting principles, see Note 21 to the audited consolidated financial statements filed with this annual report on Form 40-F as Exhibit 2. MANAGEMENT’S DISCUSSION AND ANALYSIS The Company’s Management’s Discussion and Analysis (“MD&A”) is filed with this annual report on Form 40-F as Exhibit 3 and incorporated by reference in this annual report on Form 40-F. DISCLOSURE CONTROLS AND PROCEDURES At the end of the period covered by this report, the fiscal year ended December 31, 2008, an evaluation was carried out under the supervision of, and with the participation of, the Company’s management, including the Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), of the effectiveness of the design and operations of the Company’s disclosure controls and procedures (as defined in Rule 13a – 15(e) and Rule 15d – 15(e) under the Exchange Act). Based on that evaluation, the CEO and the CFO have concluded that, as of the end of the period covered by this report, the Company’s disclosure controls and procedures were adequately designed and effective in ensuring that: (i) information required to be disclosed by the Company in reports that it files or submits to the SEC under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in applicable rules and forms and (ii) material information required to be disclosed in the Company’s reports filed under the Exchange Act is accumulated and communicated to our management, including our CEO and CFO, as appropriate, to allow for accurate and timely decisions regarding required disclosure. MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The Company's management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act.The Company’s management has employed a framework consistent with Exchange Act Rule 13a-15(c), to evaluate the Company’s internal control over financial reporting described below.The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation and fair presentation of financial statements for external purposes in accordance with generally accepted accounting principles.Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management conducted an evaluation of the design and operation of the Company’s internal control over financial reporting as of December 31, 2008based on the criteria set forth in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.This evaluation included review of the documentation of controls, evaluation of the design effectiveness of controls, testing of the operating effectiveness of controls and a conclusion on this evaluation.Based on this evaluation, management has concluded that the Company’s internal control over financial reporting was effective as of December 31, 2008and no material weaknesses were discovered. The Company is required to provide an auditor’s attestation report on internal control over financial reporting for the fiscal year ended December 31, 2008.In this report, the Company’s independent registered auditor, DeVisser Gray LLP, must state its opinion as to the effectiveness of the Company’s internal control over financial reporting for the fiscal year ended December 31, 2008.DeVisser Gray LLP has audited the Company’s financial statements included in this annual report on Form 40-F and has issued an attestation report on the Company’s internal control over financial reporting.The Auditor’s Attestation Report on Internal Controls over the Financial Reporting is included with the Auditor’s Report in the consolidated financial statements attached hereto at Exhibit 2. CHANGES IN INTERNAL CONTROLS OVER FINANCIAL REPORTING During the period covered by this annual report on Form 40-F, no changes occurred in the Company’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. The Company’s management, including the Chief Executive Officer and Chief Financial Officer, does not expect that its disclosure controls and procedures or internal controls and procedures will prevent all error and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control.The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions; over time, control may become inadequate because of changes in conditions or the degree of compliance with the policies or procedures may deteriorate.Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. CORPORATE GOVERNANCE GUIDELINES The Company’s common shares are listed on the NYSE Amex. Section 110 of the NYSE Amex company guide permits NYSE Amex to consider the laws, customs and practices of foreign issuers in relaxing certain NYSE Amex listing criteria, and to grant exemptions from NYSE Amex listing criteria based on these considerations. A company seeking relief under these provisions is required to provide written certification from independent local counsel that the non-complying practice is not prohibited by home country law. A description of the significant ways in which the Company’s governance practices differ from those followed by domestic companies pursuant to NYSE Amex standards is contained on the Company’s website at www.rubiconminerals.com. AUDIT COMMITTEE AND AUDIT COMMITTEE FINANCIAL EXPERT The Company has a separately designated standing Audit Committee established in accordance with Section 3(a)(58)(A) of the Exchange Act.The Company’s Audit Committee is comprised of three directors, John R. Brodie (Chair), Kevin D. Sherkin and Philip S. Martin, each of whom the Company’s board has determined is “independent” under NI 52-110 and NYSE Amex Rules 121 and 803A.The Company has adopted the criteria for director independence and unrelatedness for members of public company audit committees that are consistent with the criteria prescribed by the Sarbanes-Oxley Act of 2002, Section 10A(m)(3) of the Exchange Act and Rule 10A-3(b)(1) promulgated thereunder, and the rules of the NYSE Amex as currently in effect.All of the Audit Committee members are “financially literate” as such term is defined in NI 52-110. The Company’s Board of Directors has determined that John R. Brodie, FCA, a member of its audit committee, qualifies as an “audit committee financial expert” within the meaning of the Commission’s rules. Each audit committee member possesses education or experience that is relevant to the performance of their responsibilities as audit committee members of the Company.John R. Brodie is a Fellow of the Institute of Chartered Accountants of British Columbia (FCA) and was a Partner of KPMG, Chartered Accountants, between September 1975 and August 2003.Mr. Brodie also serves on the audit committee of Far West Mining Ltd. (TSX), Silver Standard Resources Inc. (TSX) and several other reporting issuers.Kevin Sherkin LLB is a practicing lawyer in Toronto, and serves as a nominee of several Ontario based shareholders.He also has extensive contacts in the Toronto business community.Philip Martin is a Director of the Company and has a B.Sc. (Hons) degree in Mining Engineering from the Royal School of Mines, Professional Engineer designation in Ontario and an MBA from Cranfield University, UK.Mr. Martin is based in Toronto and has over 30 years experience in the mining industry ranging from mining engineer (1969-1979), corporate finance positions with Toronto Dominion Bank (1979-1986), research analyst (1986-1994).Mr. Martin currently provides consulting services to the corporate and financial sectors.Mr. Martin was Director and Managing Partner of Gordon Capital Corporation (1995-1998) and Director/Vice President of First Associates Investments Inc. (2000-2002). CODE OF ETHICS The Company has adopted a Code of Conduct and Ethics (the “Code”) that applies to all the Company’s directors, executive officers and employees, which was previously filed with the Securities and Exchange Commission as Exhibit 99.1 to Form 6-K filed on July 18, 2006 which is incorporated herein by reference and is available to any shareholder, without charge, by written request to the Company at its principal executive office in Vancouver, British Columbia Canada.A copy of the Company’s Code of Conduct and Ethics can also be found on the Company’s website at www.rubiconminerals.com. All amendments to the code, and all waivers of the code with respect to any of the officers covered by it, is posted on the Company’s web site, submitted on Form 6-K and provided in print to any shareholder who requests them. PRINCIPAL ACCOUNTING FEES AND SERVICES – INDEPENDENT AUDITORS The table setting forth the Company’s fees paid to its independent auditor, DeVisser Gray LLP, Chartered Accountants (“DeVisser Gray LLP”) for the years ended December 31, 2008 and 2007 are set forth below: Years ended December 31 2008 2007 Audit Fees: $ 50,000 $ 38,000 Audit Related Fees: $ - $ - Tax Fees: $ 4,500 $ - All Other Fees: $ - $ - Total: $ 54,500 $ 38,000 "Audit Fees" are the aggregate fees billed by DeVisser Gray LLP for the audit of the Company’s consolidated annual financial statements, reviews of interim financial statements and attestation services that are provided in connection with statutory and regulatory filings or engagements. "Tax Fees" are fees for professional services rendered by DeVisser Gray LLP for tax compliance, tax advice on actual or contemplated transactions. The audit committee pre-approves all services provided by our independent auditors. All of the above services and fees were reviewed and approved by the audit committee in advance ofthe respective services beingrendered. OFF-BALANCE SHEET ARRANGEMENTS The Company does not have any off balance sheet arrangements other as disclosed in the notes to its consolidated financial statements. TABLE OF CONTRACTUAL COMMITMENTS The following table lists as of December 31, 2008 information with respect to the Company’s known contractual obligations. Payments due by period Contractual Obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years Long-Term Debt Obligations Nil Nil Nil Nil Nil Capital (Finance) Lease Obligations Nil Nil Nil Nil Nil Operating Lease Obligations $224,502 $80,207 $144,295 Nil Nil Purchase Obligations Nil Nil Nil Nil Nil Other Long-Term Liabilities Reflected on the Company’s Balance Sheet under the GAAP of the primary financial statements Nil Nil Nil Nil Nil Total $224,502 $80,207 $144,295 Nil Nil This table includes all contractual obligations. UNDERTAKING AND CONSENT TO SERVICE OF PROCESS Undertaking The Company undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the SEC staff, and to furnish promptly, when requested to do so by the SEC staff, information relating to: the securities registered pursuant to Form40-F; the securities in relation to which the obligation to file an annual report on Form40-F arises; or transactions in said securities. Consent to Service of Process The Company filed an Appointment of Agent for Service of Process and Undertaking on Form F-X signed by the Company and its agent for service of process as an exhibit to Form 6-K on April 2, 2007, with respect to the class of securities in relation to which the obligation to file this annual report arises, which Form F-X is incorporated herein by reference.The Form F-X was filed as a separate document on March 31, 2009. SIGNATURES Pursuant to the requirements of the Exchange Act, the Registrant certifies that it meets all of the requirements for filing on Form 40-F and has duly caused this annual report to be signed on its behalf by the undersigned, thereto duly authorized. RUBICON MINERALS CORPORATION By /s/Robert G. Lewis Robert G. Lewis Chief Financial Officer Date:March 31, 2009 EXHIBITS DOCUMENTS FILED AS PART OF THIS REPORT 99.1 Annual Information Form of the Registrant for the year ended December 31, 2008 99.2 Consolidated Financial Statements for the years ended December 31, 2008, 2007 and 2006. 99.3 Management’s Discussion and Analysis of Financial Position and Results of Operations 99.4 Certifications by the Chief Executive Officer of the Company pursuant to Rule13a-14(a) of the Exchange Act, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 99.5 Certifications by the Chief Financial Officer of the Company pursuant to Rule13a-14(a) of the Exchange Act, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 99.6 Certificate of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 99.7 Certificate of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 99.8 Consent of DeVisser Gray LLP Chartered Accountants 99.9 Consent of Rob Thomas, Jr., CPG– Phoenix Property
